CULLEN, Commissioner.
In a habeas corpus proceeding, the appellant, Calloway Shepherd, sought custody of a minor child. Judgment denying his petition and dismissing the proceeding was entered on March 1, 1952. The appeal was filed in this Court on April 10, 1952.
Under Section 429-1 of the Criminal Code of Practice, an appeal in a habeas corpus proceeding must be filed within 10 days after the entry of the judgment. This appeal was not filed in time, and the Court therefore does not have jurisdiction. Matthews v. Buchanan, Ky., 238 S.W.2d 1001.
Appeal dismissed.